DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2022 has been entered.
 Response to Arguments
In response to the applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 03/01/2022, with respect to the 112(f) interpretation of claim(s) 1-14, have been fully considered but are not persuasive. Applicant’s arguments on pp. 8-9 state the one of ordinary skill in the art would know the claimed structure. Applicant furthers this position by referring to [0085] of the instant specification, which can be summarized as hardware or software of some combination. Examiner disagrees, and finds that if this were software only then the claims would lack structure. Therefore the examiner has interpreted these claimed limitations as a general purpose computing device. . 
	
In response to the applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 03/01/2022, with respect to the 103 rejection(s) of claim(s) 1, 14, 15, 20  and dependent claims thereof, have been fully considered but are not persuasive. Applicant argues that Salfity does not teach "an action system configured to generate a map of the worksite based on the received sensor data" however [0030] of Salfity teaches a control system generating a work area map based on sensor data. Further the applicant claims Salfity does not teach “A vehicle control system, comprising: ... an action generation system ... comprising a plurality of action systems, each action system ... configured to generate an action signal ... and apply the action signal to control one or more of the plurality of different work machines to perform an action based on the action signal”, however Salfity is only used to teach generating a map and applying an action signal to the robot, which can be found in [0001], [0030], and [0016] “The propulsion mechanism 140 may receive instructions as to direction and velocity from the control system”. The further limitations are taught by Sethu as show in the rejection of Claim 1 below. It is in combination that claimed limitations as a whole are taught.

Examiners notes that the amendments to claims 16-19 overcome the previous rejection.

Allowable Subject Matter
Claim 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art (US 20180373266 A1) discloses a sensor fusion system, and (US 20200334887 A1) discloses generating a mapping of an area based on sensor data. However the prior art alone nor in combination teaches each and every claimed limitation specifically “wherein receiving the sensor data further comprises receiving vehicle load data indicative of a load carried by each of the different work machines and wherein generating the site status map comprises generating the site status map indicative of a change in compaction of the worksite” .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a sensor data acquisition system that receives”, “a sensor data fusion system that receives”, “an action generation system comprising a plurality of action systems, each action system being coupled … generating an action”  in claim 1 and dependent claims thereof, “a vehicle settings data pipe generator configured to” in claim 3 and dependent claims thereof, “a path control data pipe generator configured to” in claim 6 and dependent claims thereof, “a path control data pipe generator configured to” in claim 8 and dependent claims thereof, “a site status data pipe generator configured to” in claim 10 and dependent claims thereof, and “ a sensor data acquisition system that receives”, “a sensor data fusion system that receives”, “fusion interface logic configured to”, “an action generation system comprising a plurality of action systems, each action system being coupled”, “action interface logic configured to” in claim 20. Each of the generic placeholders listed above will be understood as “a general-purpose computing device in the form of a computer 810”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  1-15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sethu et al. (US 20180373266 A1), hereinafter Sethu, in view of Salfity et al. (US 20200334887 A1), hereinafter Salfity.



Regarding claim 1, Sethu teaches a vehicle control system, comprising: 
	a sensor data acquisition system that receives sensor data from a sensor on a plurality of different work machines at a worksite and that generates an acquired data signal indicative of the received sensor data ([0012] “The vehicle 100 may be of any type including, but not limited to, an automobile, a motorcycle, an aircraft (e.g., airplane, a helicopter, a drone, etc.), a watercraft, or the like. The vehicle 100 includes a sensor system 110 which utilizes data from sensors on the vehicle 100 as well as data from sensors from one or more other vehicles”); 
	a sensor data fusion system that receives the acquired data signal and generates a plurality of different data pipes, each data pipe providing different corresponding sensor data, based on the acquired data signal ([0018] “Each virtual sensor 170, like the vehicle sensor(s) 160, provides data to the processor 120 on the vehicle 100. However, the data source for a virtual sensor 170 comes from sensors on other vehicles or other dynamic or static sources (e.g., sensors on traffic lights or the like) … An application virtual sensor may combine data from multiple types of vehicle sensors from one or more other vehicles and output data for a specific application. For example, a virtual sensor 170 may be an automatic cruise control sensor, the output of which is a following speed for an automatic cruise control mode”); and 
	an action generation system comprising a plurality of action systems, each action system being coupled to a different one of the plurality of different data pipes and configured to generate an action signal based on the corresponding sensor data ([0018] “An automatic cruise control sensor would use data from, for example, a GPS system, an optical camera, a LIDAR sensor and the like, from one or more other vehicles other than the vehicle 100 to determine a proper following speed for the vehicle 100 and to output the following speed to the processor 120”, [0041] “The processor 120 of the vehicle 100 then processes the received data to generate a command for a control system 150. (Step 360). The processing and commands generated can vary depending upon the virtual sensor(s) 170 which were generated”. The different virtual sensors generated such as an adaptive cruise control sensor would output a data pipe for speed control [0041] which is different from the data pipe for a lane change assist virtual sensor [0018].
	
	Sethu does not teach an action system configured to generate a map of the worksite based on the received sensor data and 
	apply the action signal to control one or more of the plurality of different work machines to perform an action based on the action signal.

	Salfity teaches an action system configured to generate a map of the worksite based on the received sensor data ([0030] “the control system 200 may generate a three-dimensional map of the given region using the transmitted sensor data”) and 
	apply the action signal to control one or more of the plurality of different work machines to perform an action based on the action signal ([0016] “The propulsion mechanism 140 may receive instructions as to direction and velocity from the control system” [0031] “the control system may generate a map for a given region using a first robot, and communicate the generated map to a second robot, or alternatively, to a fleet of robots”. [0001] “Mobile robots often utilize occupancy maps for a given region of their respective operation”).

	It would have been obvious to one of ordinary skill in the art to generate a map of the worksite and use the map generated for performing an action as taught by Salfity in the vehicle control system of Sethu. One of ordinary skill in the art would have been motivated to allow vehicles/robots to utilize occupancy maps during their operation (Salfity [0001]). 

Regarding claim 2, Sethu in view of Salfity teaches the vehicle control system of claim 1. Sethu teaches wherein each of the plurality of different action systems comprises: 
	a plurality of items of action signal generation logic, each item of action signal generation logic generating a different action signal based on the sensor data corresponding to the data pipe to which it is coupled ([0016] “in particular the processor 120 of the sensor system 110, may generate commands for one or more control systems 150 in the vehicle 100. The control system(s) 150 may be, for example, a braking system, an acceleration system, a steering system, a driver warning system (e.g., a visual warning system, a warning sound generator or combination thereof), a shift control system, the like or any combination thereof”. [0041] “The processor 120 of the vehicle 100 then processes the received data to generate a command for a control system 150. (Step 360). The processing and commands generated can vary depending upon the virtual sensor(s) 170 which were generated”).

Regarding claim 3, Sethu in view of Salfity teaches the vehicle control system of claim 2. Sethu teaches wherein the sensor data fusion system comprises: 
	a vehicle settings data pipe generator configured to generate a vehicle settings data pipe that provides vehicle settings sensor data based on the acquired data signal ([0038] “A virtual adaptive cruise control sensor, for example, may output a reference speed to maintain a safe distance from another vehicle in front of the vehicle 100 by processing the filtered and aggregated object data, speed limit data and GPS coordinates”).

Regarding claim 4, Sethu in view of Salfity teaches the vehicle control system of claim 3. Sethu teaches wherein the action generation system, as one of the plurality of action systems, comprises: 
	a vehicle settings control system that receives the vehicle settings data from the vehicle settings data pipe and generates a vehicle settings control signal to control a setting on one of the plurality of different work machines based on the vehicle settings data  ([0038] “A virtual adaptive cruise control sensor, for example, may output a reference speed to maintain a safe distance from another vehicle in front of the vehicle 100 by processing the filtered and aggregated object data, speed limit data and GPS coordinates”).

Regarding claim 5, Sethu in view of Salfity teaches the vehicle control system of claim 4. Sethu teaches wherein the vehicle settings control system comprises: 
	a plurality of different items of settings control logic, each generating a different settings control signal based on the vehicle settings data ([0016] the control system(s) 150 may be, for example, a braking system, an acceleration system, a steering system, a driver warning system (e.g., a visual warning system, a warning sound generator or combination thereof), a shift control system, the like or any combination thereof”).

Regarding claim 6, Sethu in view of Salfity teaches the vehicle control system of claim 2. Sethu teaches wherein the sensor data fusion system comprises: 
	a path control data pipe generator configured to generate a path control data pipe that provides path control sensor data based on the acquired data signal ([0029] “object location data with a, for example, ten to fifteen second old timestamp may be filtered out, or given a significantly lower priority rating, as too old to be useful for the purpose of object location prediction. However, the exact same data could still be useful for a virtual sensor acting as a traffic sensor for the purpose of rerouting the vehicle 100 and could pass through a filter or be given a high rating”).

Regarding claim 7, Sethu in view of Salfity teaches the vehicle control system of claim 6. Sethu teaches wherein the action generation system, as one of the plurality of action systems, comprises: 
	a path control system that includes a plurality of different items of path control logic, each generating a different path control signal to control a path on a different one of the plurality of different work machines based on the path control sensor data ([0029] “a virtual sensor acting as a traffic sensor for the purpose of rerouting”. [0028] “the location of the contributing vehicle 210 which transmitted the sensor data relative to the location of the vehicle 100, the location of the contributing vehicle 210 which transmitted the sensor data relative any projected path of the vehicle 100, and a timestamp associated with the sensor data”).

Regarding claim 8, Sethu in view of Salfity teaches the vehicle control system of claim 2. Sethu teaches wherein the sensor data fusion system comprises: 
	a sensor enhancement data pipe generator configured to generate a sensor enhancement data pipe that provides sensor enhancement sensor data based on the acquired data signal ([0030] “the virtual sensor 170 may supplement the vehicle sensor 160 by providing additional data on areas that the vehicle sensor 160 may not have direct line of sight, thereby improving the capabilities of the vehicle sensor 160”).

Regarding claim 9, Sethu in view of Salfity teaches the vehicle control system of claim 8. Sethu teaches wherein the action generation system, as one of the plurality of action systems, comprises: 
	a sensor enhancement system that includes a plurality of different items of enhancement logic, each generating a different sensor enhancement signal to enhance accuracy of a different sensor on the plurality of different work machines based on the sensor enhancement data  ([0030] “the virtual sensor 170 may supplement the vehicle sensor 160 by providing additional data on areas that the vehicle sensor 160 may not have direct line of sight, thereby improving the capabilities of the vehicle sensor 160”. [0022] “the contributing vehicles 210 may directly transmit data from the contributing vehicle sensor(s) 220 to the vehicle 100 and the processor 120 of the vehicle 100 may construct the virtual sensor 170. However, in another embodiment, for example, the contributing vehicles 210 may transmit data from the contributing vehicle sensor(s) 220 to a server 230. In this embodiment, the server 230 may generate the virtual sensor 170 and transmit the output of the virtual sensor 170 to the vehicle 100”).

Regarding claim 10, Sethu in view of Salfity teaches the vehicle control system of claim 2. Sethu teaches wherein the sensor data fusion system comprises: 
	a site status data pipe generator configured to generate a site status data pipe that provides site status data based on the acquired data signal ([0033] “the radar sensors would likely be tracking objects from the perspective of the contributing vehicle 210 which senses the object. The objects may be, for example, other vehicles (contributing or non-contributing), pedestrians, bicycles, traffic/construction signs or equipment, animals, or the like”).

Regarding claim 11, Sethu in view of Salfity teaches the vehicle control system of claim 10. Sethu teaches wherein the action generation system, as one of the plurality of action systems, comprises: 
	a site status generation system that includes a plurality of different items of status logic, each generating a different site status signal to generate a site status indicator indicative of a different site status variable based on the site status data . ([0033] “the radar sensors would likely be tracking objects from the perspective of the contributing vehicle 210 which senses the object. The objects may be, for example, other vehicles (contributing or non-contributing), pedestrians, bicycles, traffic/construction signs or equipment, animals, or the like. [0022] “the contributing vehicles 210 may directly transmit data from the contributing vehicle sensor(s) 220 to the vehicle 100 and the processor 120 of the vehicle 100 may construct the virtual sensor 170. However, in another embodiment, for example, the contributing vehicles 210 may transmit data from the contributing vehicle sensor(s) 220 to a server 230. In this embodiment, the server 230 may generate the virtual sensor 170 and transmit the output of the virtual sensor 170 to the vehicle 100”))

Regarding claim 12, Sethu in view of Salfity teaches the vehicle control system of claim 2. Sethu teaches further comprising: 
	action interface logic configured to expose a configuration/extension interface and detect user interactions with the configuration/extension interface to add or configure one of the items of action signal generation logic to generate a different action signal ([0024] “The server 230 could provide a full suite of virtual sensors to the vehicle 100, depending upon the available data resources (i.e., depending upon the number of contributing vehicles 210 which are gathering relevant data), or a user could subscribe for one or more specific virtual sensors 170”).

Regarding claim 13, Sethu in view of Salfity teaches the vehicle control system of claim 2. Sethu teaches wherein the sensor data fusion system comprises: 
	fusion interface logic configured to expose a fusion configuration/extension interface and detect user interactions with the fusion configuration/extension interface to add or configure a data pipe generator to generate a different data pipe  ([0024] “The server 230 could provide a full suite of virtual sensors to the vehicle 100, depending upon the available data resources (i.e., depending upon the number of contributing vehicles 210 which are gathering relevant data), or a user could subscribe for one or more specific virtual sensors 170”. [0022] “the contributing vehicles 210 may directly transmit data from the contributing vehicle sensor(s) 220 to the vehicle 100 and the processor 120 of the vehicle 100 may construct the virtual sensor 170. However, in another embodiment, for example, the contributing vehicles 210 may transmit data from the contributing vehicle sensor(s) 220 to a server 230. In this embodiment, the server 230 may generate the virtual sensor 170 and transmit the output of the virtual sensor 170 to the vehicle 100”)).
Claim 14 is a method of using the vehicle control system of claims 1. The limitations are substantially the same, therefore rejected for the same reasons.

Regarding claim 15, Sethu in view of Salfity teaches the method of claim 14. 
	Sethu does not teach wherein generating the map comprises generating a site status map that indicates a change in worksite status overtime.
	Salfity teaches wherein generating the map comprises generating a site status map that indicates a change in worksite status overtime ([0014] “the robot 100 may perform occupancy map building to update a previously generated occupancy map”).

	It would have been obvious to one of ordinary skill in the art to generate a map of the worksite that indicates change over a period of time as taught by Salfity in the vehicle control system of Sethu. One of ordinary skill in the art would have been motivated to allow vehicles/robots to utilize occupancy maps during their operation, and correct when detecting objects that adversely affect the accuracy of the constructed map (Salfity [0001]).

Regarding claim 19, Sethu in view of Salfity teaches the method of claim 15. 
	Sethu does not teach wherein generating the site status map comprises generating the site status map indicative of a change in a topography of the worksite from a first time to a current time. 

	Salfity teaches wherein generating the site status map comprises generating the site status map indicative of a change in a topography of the worksite from a first time to a current time ([0043] “the control system 200 for the robot 100 may update a three-dimensional map of a given region at any time when the robot 100 is deployed, to identify newly encountered objects and to identify when such objects are dynamic, not persistently positioned or otherwise undesirable for use in an occupancy map”).
	It would have been obvious to one of ordinary skill in the art to generate a map of the worksite that indicates change in topography over a period of time as taught by Salfity in the vehicle control system of Sethu. One of ordinary skill in the art would have been motivated to allow vehicles/robots to utilize occupancy maps during their operation, and correct when detecting objects that adversely affect the accuracy of the constructed map (Salfity [0001]).

Claim 20, is an extendable and configurable control system, comprising: limitations substantially similar to claims 12, 13 and 15. Therefore claim 20 is rejected for the same reasons as claims 12, 13 and 15.

Claims  16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sethu in view of Salfity and Jiang et al. (US 20200124423 A1), hereinafter Jiang.

Regarding claim 16, Sethu in view of Salfity teaches the method of claim 15.
	Sethu does not teaches wherein receiving the sensor data comprises receiving , from each sensor on each of the plurality of different work machines, vehicles pathing data indicative of paths traveled by each different work machine at the worksite from a first time to a current time.
	Jiang teaches wherein receiving the sensor data comprises receiving , from each sensor on each of the plurality of different work machines, vehicles pathing data indicative of paths traveled by each different work machine at the worksite from a first time to a current time (Claim 17 – “receiving perception data describing a set of trajectories driven by a plurality of vehicles navigating through a road segment of a road over a period of time”).
	It would have been obvious to one of ordinary skill in the art to generate a map of the worksite that indicates change over a period of time as taught by Jiang in the vehicle control system of Sethu. One of ordinary skill in the art would have been motivated to ”updating a map segment of a navigation map corresponding to the road segment to include lane configuration information of the one or more lanes to generate a higher definition (HD) map, wherein the HD map is utilized to generate a path to autonomously drive a vehicle subsequently” (Jiang Claim 17).
	
Regarding claim 17, Sethu in view of Salfity teaches the method of claim 16.

	Sethu does not teach wherein generating the site status map comprises generating the site status map indicating current and historical paths for each different work machine at the worksite from the First time to a current time based on the vehicle pathing data.

	Jiang teaches wherein generating the site status map comprises generating the site status map indicating current and historical paths for each different work machine at the worksite from the First time to a current time based on the vehicle pathing data (Claim 17 – “receiving perception data describing a set of trajectories driven by a plurality of vehicles navigating through a road segment of a road over a period of time”).
	It would have been obvious to one of ordinary skill in the art to generate a map of the worksite that indicates change over a period of time as taught by Jiang in the vehicle control system of Sethu. One of ordinary skill in the art would have been motivated to ”updating a map segment of a navigation map corresponding to the road segment to include lane configuration information of the one or more lanes to generate a higher definition (HD) map, wherein the HD map is utilized to generate a path to autonomously drive a vehicle subsequently” (Jiang Claim 17).

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHON G FOLEY/Examiner, Art Unit 3668